DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 09/27/19 is noted.

Priority
This application is a 371 of PCT/EP2017/057417 filed 03/29/17.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #102Y of Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 3-6, 13-15, these claims comprise the phrase, “and/or” in describing limitations of the invention of which, the term itself, is believed to be indefinite as it is unclear as to what Applicant regards as the invention per this term.  In particular, does the term mean to signify for example, limitation A “and” B or does it mean to signify limitation A “or” B?  The Examiner cannot determine such from the current claim language and thus deems the claims as indefinite for failing to particularly point out and distinctly claim what Applicant regards as the invention.  Note, claims 5, 14 and 15 depend upon affected claims 3 and 13 respectively and are therefore at least inherently included in this rejection.  Finally note as per prior art rejection purposes, the Examiner will give the term the broadest interpretation which is in this case, “or.”
In reference to claims 13 and 15, these claims utilize language that is indefinite in that the claims recite limitations that are not positively and certainly performed.  In particular, the claims use terms such as “outputtable” (see lines 8 and 19 of claim 13), “capturable,” (line 15) “processable,” (line 17), and “displayable” (claim 15) which themselves do not allow for the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarosh et al. (U.S. Publication 2015/0123991).
In reference to claim 1, Yarosh et al. discloses a method for providing data representing body parts of a person (see paragraphs 7, 12 and Figure 3 wherein Yarosh et al. discloses a system and method using a processing device such as a wearable computer display that recognizes a user’s gesturing signal via a captured video image.), at least comprising:
providing a head mounted display unit, wherein the head mounted display unit is arrangeable at a head of the person (see paragraphs 23, 29 and Figure 1 wherein Yarosh et al. discloses the system including head mounted display devices such as Google® glasses which are shown as worn by a user on his head.),

wherein visual information is outputtable in the defined screen section for displaying the visual information to the at least one eye of the person (see at least paragraphs 12 and 29 wherein Yarosh et al. describes the Google® glasses as comprising lens elements which are transparent to allow users to see through them while also be formed of materials that can display a graphic image or other graphic representation.)
providing a camera means for capturing visual information in front of the person (see paragraphs 30, 33 and #22 of Figure 2 wherein Yarosh et al. further discloses the glasses as comprising a video camera or similar image capturing device which is front facing, detecting whether a mirror or image reflecting surface is present in the environment surrounding the user.),
wherein said the camera means is part of the head mounted display unit or attached thereto (see at least #22 of Figure 2 wherein Yarosh et al. explicitly discloses the camera as part of the glasses/head mounted display.),
providing a mirror, for mirroring the person while wearing the head mounted display unit (see paragraphs 31-34, 37 and Figure 3 wherein Yarosh et al. further discloses the system operating in a mirror video chat session requested by the user in which a mirror is detected by the 
capturing the mirrored visual information with the camera means (see paragraphs 37-38, 42 and Figure 3 wherein Yarosh et al. discloses the system capturing the displayed image being reflected from the mirror or image reflecting surface which is the user’s own image, their body or facial image.), 
processing the mirrored visual information by means of a processing unit (see paragraphs 29, 43, 47-49 and Figure 3 wherein Yarosh et al. discloses the captured mirror image being further processed via video scaling, cropping and de-warping processes.  Yarosh et al. explicitly discloses the system utilizing an onboard computing system.),
outputting the processed visual information (see paragraphs 49-51 wherein Yarosh et al. discloses the processed image data output in the video chat session such that it is now viewable via a user’s display screen.).
In reference to claims 2 and 8, Yarosh et al. discloses all of the claim limitations as applied to claim 1 above.  Yarosh et al. further discloses the capabilities of the system flipping to correct for the image reversal caused by the reflection of the user’s image from the mirror or image reflecting surface (see paragraph 50).  Note, it is clear that the captured mirror image can be interpreted as, “captured visual information in a predefined manner” and thus is compensated therefor, as per the limitations of claim 8.
In reference to claims 3 and 14, Yarosh et al. discloses all of the claim limitations as applied to claim 2 and 13 respectively.  Yarosh et al. also discloses allowing the user to select portions of the mirror image they want to share with video chat participants using the detection of a user’s hand gestures (see paragraph 52).  Yarosh et al. further discloses the hand gestures not 
In reference to claim 4, Yarosh et al. discloses all of the claim limitations as applied to claim 2 above.  Yarosh et al. further discloses the hand gestures not only allowing for the selection of which parts of the image to be displayed but also allowing for the control of the system in response to a pointing gesture (see paragraph 52).  Note, it is clear therefore that Yarosh et al. at least inherently discloses determining at least two body parts (e.g. a hand and a finger).
In reference to claim 5, Yarosh et al. discloses all of the claim limitations as applied to claim 3 above.  Yarosh et al. describes the system displaying a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects by superimposing the projected image or graphic over a real-world view (see paragraph 29 and #26 of Figure 2).
In reference to claims 6 and 15, Yarosh et al. discloses all of the claim limitations as applied to claims 3 and 14 respectively.  Yarosh et al. describes the system displaying a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects by superimposing the projected image or graphic over a real-world view (see paragraph 29 and #26 of Figure 2).  Note, clearly the superimposing of virtual graphics onto real-world view objects in the display/glasses system of Yarosh et al. “provides” a “virtual environment.”
In reference to claim 12, Yarosh et al. discloses all of the claim limitations as applied to claim 1 above.  Yarosh et al. explicitly discloses the system as a computing system including a 
In reference to claim 13, claim 13 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 13 further recites, “A communication system for enabling an interaction between at least two persons…head mounted display units…camera means…”  Yarosh et al. discloses a system and method using a processing device such as a wearable computer display that recognizes a user’s gesturing signal via a captured video image (see paragraphs 7, 12 and Figure 3).  Yarosh et al. further discloses the glasses as comprising a video camera or similar image capturing device which is front facing, detecting whether a mirror or image reflecting surface is present in the environment surrounding the user (see paragraphs 30, 33 and #22 of Figure 2).  Yarosh et al. discloses the system including head mounted display devices such as Google® glasses which are shown as worn by a user on his head (see paragraphs 23, 29 and Figure 1).  Yarosh et al. discloses the processed image data output in the video chat session such that it is viewable via a user’s display screen (see paragraphs 49-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (U.S. Publication 2015/0123991).
In reference to claim 9, Yarosh et al. discloses all of the claim limitations as applied to claim 1 above.  Yarosh et al. describes the Google® glasses as comprising lens elements which are transparent to allow users to see through them while also be formed of materials that can display a graphic image or other graphic representation thereby creating an altered display of overlaid over real-world objects (see paragraph 29 and #26 of Figure 2).  Yarosh et al. also further discloses allowing the user to adjust the portion of the captured mirror image displayable in the video chat using user gestures (see at least paragraph 52).  Yarosh et al. does not however explicitly disclose displaying an adjustment screen on the see through glasses display.  It is well known in the art of computer processing to display adjustment/settings/parameters user interface screens.  Such screens can be utilized to adjust parameters of display devices or other computing units (Official Notice).  It would have been obvious to one of ordinary skill in the art for Yarosh et al. who already teaches adjusting display output and displaying graphics on a see-through type display, to display a settings-type adjustment screen, because it is well known in the art that such screens can be utilized to adjust parameters of display devices or other computing units via one centralized menu location.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (U.S. Publication 2015/0123991) and Shiu et al. (U.S. Publication 2016/0378176).
In reference to claim 7, Yarosh et al. discloses all of the claim limitations as applied to claim 1 above.  Yarosh et al. does not explicitly disclose utilizing a smartphone in the disclosed . 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (U.S. Publication 2015/0123991) and Tseng et al. (U.S. Publication 2016/0171675).
In reference to claim 10, Yarosh et al. discloses all of the claim limitations as applied to claim 1 above.  Although Yarosh et al. does disclose a situation whereby the user is provided with tactile or haptic feedback if/when he/she is detected outside a focal point of view of the captured mirror image (see at least paragraph 53), Yarosh et al. does not explicitly disclose measuring the distance between the camera and the mirror.  Tseng et al. discloses a head mounted display apparatus and the calibration of such an apparatus (see paragraph 3).  Tseng et al. explicitly discloses the head mounted display comprising cameras to capture images of objects in from the head mounted display (see at least paragraph 24).  Tseng et al. discloses 
In reference to claim 11, Yarosh et al. and Tseng et al. disclose all of the claim limitations as applied to claim 10 above.  Yarosh et al. explicitly discloses detecting when the user is outside of a focal point of the captured mirror image and if/when so, provide tactile or haptic feedback via a signal or vibration notifying the user of such a condition (see at least paragraph 53).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the head mounted display distance measurement techniques of Tseng et al. with the video chat glasses system of Yarosh et al. in order to better ensure a user’s captured mirror image is correctly captured, processed and ultimately displayed using distance measurements to compute parameters associated with reflected images captured by head mounted cameras.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/16/21